Citation Nr: 1114025	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a heart disability, to include atrial fibrillation.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.

4.  Entitlement to an evaluation in excess of 10 percent for asthma.

5.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

8. Entitlement to an effective date earlier than March 29, 2004, for the grant of a separate 10 percent evaluation for right knee instability.

9.  Entitlement to an initial evaluation in excess of 10 percent for loss of visual acuity due to diabetic retinopathy, secondary to diabetes mellitus.

10.  Entitlement to an effective date earlier than January 7, 2009, for the grant of service connection for loss of visual acuity due to diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, May 2006, and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the Board granted a separate 10 percent evaluation for right knee instability; denied entitlement to service connection for a left shoulder disability; denied increased ratings for asthma, hypertension, degenerative joint disease of left and right knees, and bilateral hearing loss; and remanded the issues of entitlement to service connection for atrial fibrillation and headaches, and a higher initial rating for diabetes mellitus.  

The Veteran appealed the Board's September 2008 denial of service connection for a left shoulder disability and increased rating claims for asthma and degenerative joint disease of the right and left knees to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated such issues and remanded them to the Board for further development in accordance with the September 2010 Court Memorandum Decision.

In an October 2008 rating decision, the RO implemented the Board's grant of service connection for right knee instability and assignment of a 10 percent evaluation, effective March 29, 2004.  In June 2009, the Veteran submitted a notice of disagreement as to assigned effective date.   After the issuance of a March 2010 statement of the case, the Veteran perfected an appeal.   Thus, the issue of entitlement to an earlier effective date has been merged in to the current appeal.

In a November 2009 rating decision, the RO granted service connection for loss of visual acuity due to diabetic retinopathy, assigning a 10 percent evaluation, effective January 7, 2009.  In March 2010, the Veteran submitted a notice of disagreement as to the effective date and evaluation assigned.  After the issuance of a statement of the case in the same month, the Veteran perfected an appeal of those issues, which have been merged into the instant appeal.

As to the Veteran's heart disease claim, the Secretary of VA recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

In this case, in a May 2006 rating decision that granted service connection for diabetes mellitus, VA determined that the Veteran served in Vietnam while on active duty.  As such, the Veteran is presumed to have been exposed to herbicides such as Agent Orange.  Further, the physician who conducted the August 2010 VA diabetes mellitus examination suggests that the Veteran has atherosclerosis.  The Veteran's service connection claim for atrial fibrillation was originally denied in an unappealed August 1972 rating decision.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Because the Veteran's claims may now be considered based at least in part on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial, the adjudication of this claim is not a "reopening" of the first.  As such, the Board has identified the Veteran's heart disease claim as indicated on the title page.

The Veteran's heart disease, left shoulder, headaches, asthma, right knee and left knee claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus has required a restricted diet and insulin, but not a regulation of activities.  

2.  The preponderance of the evidence shows that the Veteran's benign prostatic hypertrophy (BPH) is not related to nor had its onset in service or to his service connected diabetes mellitus.  

3.  There is no medical evidence (or complaints) of diabetic peripheral neuropathy. 

4.  The Veteran's increased rating claim for right knee disability, in pertinent part, were received by VA on March 29, 2004.  

5.  In a September 2008 decision, the Board granted a separate 10 percent evaluation for instability of the right knee.

6.  In an October 2008 rating decision, the RO implemented the Board's grant of a separate 10 percent evaluation for instability of the right knee, effective March 29, 2004, the date of receipt of the increased rating claim.

7.  The Veteran's service connection claim for diabetes mellitus was received on March 29, 2004, and the RO granted such claim, effective March 29, 2003; the record includes no prior unresolved diabetes claims.  

8.  A VA examination report dated on January 7, 2009, relates the Veteran's loss of vision to diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an effective date earlier than March 29, 2004, for the grant of a separate 10 percent evaluation for right knee instability are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date earlier than January 7, 2009, for the grant of service connection for loss of visual acuity due to diabetic retinopathy are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's increased rating and effective date claims for diabetes mellitus and loss of visual acuity claims arise from his disagreement following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board notes that VCAA notice pertinent to the claims decided herein was provided to the Veteran in April 2004, July 2005, May 2006, October 2008, and June 2010 letters.  Thereafter, the claims were readjudicated by way of a statement of the case and a supplemental statement of the case, both dated in October 2010.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has undergone VA examinations in conjunction with the increased rating claim decided herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased rating claim for diabetes that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for higher ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran is currently in receipt of an initial 20 percent evaluation for diabetes mellitus type 2, pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2010).
He asserts that his diabetes is more severe than contemplated by the 20 percent evaluation.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet. A 40 percent evaluation, the next higher, is warranted for diabetes requiring insulin, restricted diet, and a regulation of activities. To warrant the next higher, a 60 percent, evaluation for diabetes under Diagnostic Code 7913, the evidence must show that diabetes requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A maximum rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

In December 2008, the Veteran underwent a VA examination.  Impression was diabetes mellitus, on medical therapy.  The examiner indicated that there is no evidence of restricted activities and noted that the Veteran is very active tending to his garden and property.  

During an August 2010 VA examination, the Veteran indicated that his diabetes was asymptomatic and that he is doing well.  It was noted that the Veteran was currently prescribed insulin and a restricted diet.  Restricted activity to control his blood sugar was not prescribed.  Diagnosis was diabetes mellitus type 2, controlled on insulin and with no functional limitations.

On review, the Board finds that an initial evaluation in excess of 20 percent evaluation for diabetes mellitus is not warranted.  In this regard, VA examination reports dated in 2008 and 2010 reflect that the Veteran's diabetes requires a restricted diet and insulin; however, this evidence fails to show that the Veteran's diabetes requires a regulation of activities.  Regulation of activities means "avoidance of strenuous occupational and recreational activities."  

The Board acknowledges that the Veteran is competent to testify as to observable symptoms of his diabetes, but finds that his opinion as to the severity of cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Thus, although the Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, the evidence fails to show that such disability requires a regulation of activities, which is required for a higher evaluation.  Consequently, an initial evaluation in excess of 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA regulations also provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  During the 2010 VA examination, the Veteran was also diagnosed with and BPH.  Nevertheless, the examiner opined that the condition was less likely than not caused by, or related to, the Veteran's service-connected diabetes mellitus.  As such, the Board concludes that the evidence does not show that the Veteran's BPH is secondary to his service-connected diabetes mellitus.

The Board further notes that the Veteran does not contend, nor did the evidence show, that the Veteran has diabetic peripheral neuropathy.

In sum, entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is not warranted.  No staged ratings are warranted.

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's diabetes mellitus.    The Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, requirements that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus and referral for consideration of extraschedular rating is not warranted.

Earlier Effective Date Claims 

The Veteran seeks an earlier effective date for the grant of a separate 10 percent evaluation for right knee instability and for the grant of service connection for loss of visual acuity due to diabetic retinopathy.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).
  
The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating an intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing. Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Right Knee Instability

On March 29, 2004, the RO received the Veteran's increased rating claim for a right knee disability.  As indicated, the Board, in its September 2008 decision, granted a separate 10 percent evaluation for instability of the right knee.  In the October 2008 rating decision, the RO implemented the Board's grant of right knee instability, effective March 29, 2004.  

A review of the record reveals there are no formal or informal right knee claims prior to the March 29, 2004, effective date.  Further, the evidence does not demonstrate right knee instability during the one-year period preceding the date of receipt of a claim for increased compensation.  Actually, clinical findings of right knee crepitus and grinding are not shown in the record until after the currently assigned effective date.  See October 2004 VA examination report.  

Thus, an effective date earlier than March 29, 2004, for the grant of a separate 10 percent evaluation for right knee instability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Diabetic Retinopathy

The Veteran also seeks an effective date earlier than January 7, 2009, for the grant of service connection for loss of visual acuity due to diabetic retinopathy.  The Veteran asserts that the effective date should be in September 2008, the date of the Board's decision which allegedly raised the issue of loss of vision.

Review of the record shows that the Veteran's service connection claim for diabetes was received at the VA on March 29, 2004.  Because the evidence shows that the Veteran had been diagnosed with diabetes when the law was amended to include Type 2 diabetes mellitus as a disability in which presumptive service connection is warranted under 38 C.F.R. § 3.309, the grant of service connection for diabetes mellitus was assigned effective March 29, 2003, one year prior to the receipt of claim.  

In any event, as indicated, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  While the Veteran's claim was received on March 29, 2004, the record shows that entitlement arose on January 7, 2009, when the VA examination report showed a diagnosis of visual loss due to diabetic retinopathy.  Accordingly, the Board concludes that an effective date earlier than January 7, 2009, is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, the appeal is denied.


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an effective date earlier than March 29, 2004, for the grant of a separate 10 percent evaluation for right knee instability, is denied.

Entitlement to an effective date earlier than January 7, 2009, for the grant of service connection for loss of visual acuity due to diabetic retinopathy, is denied.


REMAND

Court Order

Pursuant to the September 2010 Court order, the Board finds that further development is necessary as to the service connection claim for a left shoulder disability, as well as the increased rating claims for asthma and degenerative joint disease of the right and left knees.  

As to the left shoulder claim, the Court noted that the Board failed to discuss a June 1966 service treatment record showing the Veteran's complaint of a sore left upper posterior arm.  As the record contains an in-service complaint of left shoulder pain, as well as a post-service left shoulder diagnosis, the Board finds that a VA examination is necessary to determine the etiology of any pertinent disability.

Moreover, it was noted that in denying the increased rating claim for asthma in September 2008, the Board relied on findings from an October 2004 VA examination report that indicated normal pulmonary function.  However, the actual record did not contain the specific PFT results.  As such, these results must be obtained in order to accurately evaluate the Veteran's asthma.  Moreover, inasmuch as the Veteran has not undergone a VA respiratory examination since October 2004, the Board finds that an additional examination is necessary to ascertain the current nature and severity of his asthma.

With regard to the increased rating claims for degenerative joint disease of the right and left knees, the Court indicated that the Board failed to discuss the Veteran's report of flare ups with prolonged walking and weight bearing.   As such, the Board finds that a VA examination is necessary to determine the current nature and severity of the Veteran's arthritis of the knees, to include whether there is evidence of functional loss on use or due to flare ups.

Erectile dysfunction and renal insufficiency and heart disease 

After a careful review of the treatment records and the VA examination, it remains unclear to the Board whether the Veteran's erectile dysfunction and renal insufficiency are related, at least in part, to his service-connected diabetes mellitus and to any cardiovascular disease, including that for which presumptive service connection may be available.  As such, the Board finds that further development is necessary prior to the Board's adjudication of these matters.

Headaches

The etiology of the Veteran's headaches was most recently determined by an August 2010 VA examiner.  That examiner opined that the Veteran's headaches are not caused by or related to service or his service-connected hypertension.  In arriving at such opinion, the examiner indicated that the Veteran's in-service headaches were associated with labile hypertension and had resolved with normalization of blood pressure.  However, in February 2011 written argument, the Veteran's representative noted that the examiner did not provide rationale as to why the Veteran's current headaches are not casually related to his service- connected hypertension.  The Board agrees, and finds that clarification is necessary.

Visual Loss

In January 2009, the Veteran underwent a VA eye examination and was diagnosed with decreased visual acuity.  Best corrected distant vision was 20/80 in the right eye, and 20/30 in the left eye.  The examiner opined that the Veteran's decreased acuity in each eye is most likely secondary to diabetic retinopathy.  During the examination, the Veteran reported that he was scheduled for additional laser treatment later in the same month.  All outstanding medical evidence should be requested as any additional ophthalmologic treatment could result in a change of visual acuity.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any PFT results yielded in conjunction with the October 21, 2004, VA respiratory examination conducted at the VAMC in Biloxi, Mississippi, are obtained and associated with the claims folder.

2.  Contact the Veteran to determine if he has had any additional eye treatment since his last VA examination.  If so, request the name of the medical provider and dates of treatment, and then request and associate with the claims folder the identified records.

3.  After obtaining any other outstanding, pertinent medical evidence, schedule the Veteran for an examination to determine the etiology and/or onset of any currently diagnosed heart disability.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should note any heart disability currently shown, to specifically include ischemic heart disease and atrial fibrillation.  As to the ischemic heart disease, the examiner must specifically rule in or exclude diagnoses of acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), and address whether the Veteran has atherosclerosis.  Thereafter, for each disability shown opine as to whether it is at least as likely as not that the Veteran has a heart disability that is related to or had its onset in service or within one year of his discharge from active duty.  In doing so, the examiner must specifically acknowledge and discuss the in-service episode of atrial fibrillation and the Veteran's report of a continuity of heart symptoms since service.  

The examiner must also discuss the significance, if any of the suggestion by the physician who conducted the August 2010 VA diabetes mellitus examination that the Veteran has atherosclerosis.

The examiner must also opine as to whether the Veteran's erectile dysfunction and renal insufficiency are related, at least in part, to his diabetes mellitus, heart disease, or the aggregate impact of the two conditions.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

4.  The Veteran's claims folder should be transferred to the examiner who conducted the August 2010 VA examination.  The VA examiner is specifically requested to prepare an addendum in which s/he clarifies the etiology of the Veteran's headaches.

Specifically, the examiner should clarify whether it is at least as likely as not that that the Veteran's headaches are caused by, or aggravated by his service-connected hypertension.  A complete rationale for any opinion expressed should be included in the report.

The examiner must also comment on whether it is at least as likely as not that the Veteran's headache disorder is related to service based on his lay report of having headaches since that time.

If the August 2010 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination to determine the etiology of his headaches.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury or symptoms and instead relied on the absence of medical evidence to provide a negative opinion).

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and level of severity of his service-connected asthma.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.

All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted. The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected degenerative joint disease of the right and left knees, and etiology of any left shoulder disability.  The claims folder, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated tests, including x-rays, should be conducted.

a.  The examiner should comment on any symptomatology shown to be present and due to service-connected degenerative joint disease of the right and left knees.

The examiner should report the range of motion measurements for the right and left knees in degrees, noting any pain on motion that the Veteran experiences.

The examiner is also requested to note whether the Veteran's right and/or left knees exhibit weakened movement, excess fatigability, or incoordination attributable to the service-connected DJD.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

Lastly, the examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his knees repeatedly over a period of time.

b.  The examiner should diagnose all left shoulder disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a left shoulder disability that is related to or had its onset in service.  In doing so, the examiner must reconcile the opinion with the June 1966 left shoulder complaint and post-service left shoulder complaints and diagnoses.  

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

7.  Thereafter, readjudicate the Veteran's pending claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


